Exhibit 10.1

INTEREST TRANSFER AGREEMENT

This INTEREST TRANSFER AGREEMENT (this “Agreement”) is executed and delivered as
of March 9, 2018, among Oncor Electric Delivery Company LLC (“Oncor”), Oncor
Management Investment LLC (“OMI”), Sempra Energy, a California corporation
(“Sempra”), and Oncor Electric Delivery Holdings Company LLC, a Delaware limited
liability company (“Purchaser”).

RECITALS

WHEREAS, as of the date hereof, OMI owns 1,396,008 units (the “Interests”)
representing limited liability company interests in Oncor;

WHEREAS, the Interests represent all of OMI’s limited liability company
interests in Oncor;

WHEREAS, the Class B Members, OMI and Oncor are party to the Amended and
Restated Limited Liability Company Agreement of OMI, dated as of November 5,
2008 (as amended, the “OMI LLC Agreement”);

WHEREAS, on August 21, 2017, Energy Future Holdings Corp. (“EFH”), the indirect
owner of approximately 80% of the limited liability interests in Oncor, Energy
Future Intermediate Holdings Company LLC, Sempra Texas Merger Sub I, Inc.
(formerly Power Play Merger Sub I, Inc.) (“Merger Sub”) and Sempra entered into
an Agreement and Plan of Merger, dated as of such date (as amended from time to
time, the “Merger Agreement”), which agreement provides for, among other things,
the merger of Merger Sub with and into reorganized EFH at the closing
contemplated by the Merger Agreement (the “Merger Closing”);

WHEREAS, upon consummation of the Merger Closing, Sempra will be the indirect
holder of all of the equity interests of Purchaser; and

WHEREAS, capitalized terms used herein without definition have the respective
meanings assigned to them in the Merger Agreement.

NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

AGREEMENT

1.    Transfer of Interests. Upon the terms and subject to the conditions set
forth herein, at the Closing, in consideration for the Purchase Price, OMI shall
transfer and deliver to the Purchaser, and the Purchaser shall accept, acquire
and receive from OMI, all of OMI’s right, title and interest in and to the
Interests.

2.    Purchase Price. The aggregate purchase price (the “Purchase Price”) to be
paid by Purchaser to OMI for the Interests is $25,959,261, which Purchase Price
shall be paid to OMI



--------------------------------------------------------------------------------

at the Closing by wire transfer of immediately available funds in accordance
with instructions previously delivered by OMI. Immediately following the payment
of the Purchase Price, Oncor and OMI shall cause the Purchase Price (net of any
liabilities of OMI, as determined by Oncor, in its capacity as managing member)
to be distributed to the Class B Members of OMI as of immediately prior to the
Closing (each, a “Class B Member”) in accordance with Article VI of the OMI LLC
Agreement. Sempra shall contribute or cause to be contributed to Purchaser the
Purchase Price.

3.    Closing. The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place at the offices of Jones Day, 2727 N. Harwood
Street, Dallas, Texas 75201, on the date of, and immediately following, the
Merger Closing. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.”

4.    Representations and Warranties.

(a)    OMI hereby represents and warrants to Sempra that:

(i)    OMI has full power and authority to execute, deliver and perform its
obligations under this Agreement;

(ii)    this Agreement has been duly executed and delivered by OMI and is legal,
valid, binding and enforceable upon and against OMI;

(iii)    OMI owns good, valid and marketable title to the Interests, which
Interests consist of 1,396,008 limited liability company units in Oncor. Upon
delivery of the Interests to Purchaser at the Closing in accordance with this
Agreement, legal and beneficial interest in the Interests held by OMI will pass
to Purchaser, free and clear of encumbrances, other than any transfer
restrictions and other encumbrances created by this Agreement or otherwise
imposed by any applicable laws or the organizational documents of Oncor;

(iv)    subject to the dissolution of OMI pursuant to Section 5(c), the
execution, delivery and performance by OMI of this Agreement does not, and the
consummation of the transactions contemplated to be consummated by OMI hereby
will not, constitute or result in (A) the creation of, or imposition on OMI of
any obligation to create or enforce, any lien upon the Interests, (B) a
violation or breach of, or a default under any contract to which OMI is a party
or any of OMI’s assets are bound or (C) a violation of any Law applicable to
OMI, except, in the case of clauses (B) and (C) above, for any breach,
violation, default or other matter that would not reasonably be expected to
prevent, restrict or impair or otherwise adversely affect the ability of OMI to
perform its obligations under and consummate the transactions contemplated by
this Agreement; and

(v)    no person is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated herein based upon
arrangements made by or on behalf of OMI.



--------------------------------------------------------------------------------

(b)    Oncor hereby represents and warrants to Purchaser that:

(i)    Oncor has full power and authority to execute, deliver and perform its
obligations under this Agreement;

(ii)    this Agreement has been duly executed and delivered by Oncor and is
legal, valid, binding and enforceable upon and against Oncor;

(iii)    the execution, delivery and performance by Oncor of this Agreement does
not, and the consummation of the transactions contemplated to be consummated by
Oncor hereby will not, constitute or result in (A) the creation of, or
imposition on Oncor of any obligation to create or enforce, any lien upon the
Interests, (B) a violation or breach of, or a default under any contract to
which Oncor is a party or any of Oncor’s assets are bound or (C) a violation of
any Law applicable to Oncor, except, in the case of clauses (B) and (C) above,
for any breach, violation, default or other matter that would not reasonably be
expected to prevent, restrict or impair or otherwise adversely affect the
ability of Oncor to perform its obligations under and consummate the
transactions contemplated by this Agreement; and

(iv)    no person is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated herein based upon
arrangements made by or on behalf of Oncor.

(c)    Each of Purchaser and Sempra hereby represents and warrants to OMI that:

(i)    it has full power and authority to execute, deliver and perform its
obligations under this Agreement; and

(ii)    this Agreement has been duly executed and delivered by Purchaser and
Sempra and is legal, valid, binding and enforceable upon and against each of
Purchaser and Sempra;

(iii)    each of Purchaser and Sempra acknowledges that immediately following
the Closing, the Purchase Price will be distributed to the Class B Members;

(iv)    the execution, delivery and performance by each of Purchaser and Sempra
of this Agreement does not, and the consummation of the transactions
contemplated to be consummated by Purchaser and Sempra hereby will not,
constitute or result in (A) the creation of, or imposition on Purchaser or
Sempra of any obligation to create or enforce, any lien upon the Interests,
(B) a violation or breach of, or a default under any contract to which OMI is a
party or any of Purchaser’s or Sempra’s assets are bound or (C) a violation of
any Law applicable to Purchaser or Sempra, except, in the case of clauses
(B) and (C) above, for any breach, violation, default or other matter that would
not reasonably be expected to prevent, restrict or impair or otherwise adversely
affect the ability of Purchaser or Sempra to perform its obligations under and
consummate the transactions contemplated by this Agreement; and



--------------------------------------------------------------------------------

(v)    no person is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated herein based upon
arrangements made by or on behalf of Purchaser or Sempra.

5.    Post Closing Obligations; Dissolution.

(a)    From and after the Closing, no party hereto shall, and each shall cause
its respective subsidiaries and affiliates to not, (i) take any action to amend
or change the organizational documents of OMI except for the filing of the
Certificate of Cancelation of a Limited Liability Company with respect to OMI or
(ii) cause OMI to incur any new liability or obligation, other than liabilities
or obligations reasonably incurred in connection with the dissolution of OMI
(all of which shall be paid by Oncor). Notwithstanding anything herein to the
contrary, from and after the Closing, in no event will OMI knowingly incur any
claim, liability or obligation in favor of Oncor or Purchaser or any of their
respective affiliates, other than liabilities or obligations reasonably incurred
in connection with the dissolution of OMI (all of which shall be paid by Oncor).

(b)    Except as contemplated by this Section 5(b) or as otherwise specified in
the Second Amended and Restated Limited Liability Company Agreement of Oncor,
dated as of November 5, 2008, following the Closing, OMI shall not be entitled
to any payments pursuant to the Tax Sharing Agreement, dated as of November 5,
2008 (the “TSA”), by and among EFH, Oncor, Purchaser, Texas Transmission
Investment LLC and OMI. Notwithstanding the immediately preceding sentence, for
federal income tax purposes for the taxable year beginning January 1, 2018, the
parties hereto agree that for purposes of maintaining capital accounts, OMI will
be allocated a portion of each item of gain, loss, income, expense and deduction
for Oncor for such taxable year equal to the product of (i) 0.2198% (i.e.,
0.002198) and (ii) a fraction, the numerator of which is the number of days in
such taxable year through and including the date of the transfer of its interest
and the denominator of which is the total number of days in such taxable year;
provided, however, that to the extent Oncor recognizes any gain or loss from a
material sale of assets or any similar extraordinary item of income, gain, loss,
expense or deduction during such taxable year that arises only after OMI ceases
to be a member, such extraordinary items shall be excluded from the calculation
under this sentence; and provided, further, for income tax purposes the
corresponding items of gain, loss, income, expense and deduction for such
taxable year shall be allocated to OMI, subject to adjustments for
Section 704(c) of the Internal Revenue Code of 1986 consistent with past
practice. Pursuant to the TSA, Oncor is required to pay each Member (as such
term is defined in the TSA) its Share Percentage (as such term is defined in the
TSA) with respect to any Oncor Separate Tax Liability (as such term is defined
in the TSA) for each Applicable Tax Year (as such term is defined in the TSA)
together with certain further payments upon adjustment or recalculation of such
amounts. The parties agree that to the extent such payments by Oncor, for the
taxable year beginning January 1, 2018 and any taxable year ending prior to
2018, are made at a time when OMI is no longer a Member of Oncor, Oncor shall
nonetheless make a payment to OMI (or, if OMI has been dissolved or otherwise
liquidated, pro rata to the Class B Members) of the appropriate portion of
amounts that otherwise would be payable with respect to the interest formerly
held by OMI if OMI were still a Member (net of any overpayments that were



--------------------------------------------------------------------------------

previously made to OMI), and such amounts shall reduce the amounts Oncor would
otherwise pay to Purchaser. For any payments related to the taxable year
beginning on January 1, 2018, the portion payable to OMI will be calculated
based on the allocation of tax items as referenced in this Section 5(b). For
payments related to any taxable year ending prior to 2018, the portion payable
to OMI shall be the portion that would have been payable to OMI under the TSA
had OMI continued to be a Member.

(c)    Oncor, in its capacity as the Managing Member of OMI, has irrevocably
elected to dissolve OMI and will, in accordance with Section 10.3 of the OMI LLC
Agreement, (i)(A) liquidate OMI by applying OMI’s assets to satisfy all
liabilities, claims and obligations of OMI (as determined by Oncor) by payment
or other discharge thereof or to make reasonable provision for the payment
thereof, and (B) distribute the remaining available assets of OMI to the Class B
Members in accordance with Article VI of the OMI LLC Agreement and (ii) take any
such other action as may be required to cause the dissolution of OMI, including
the filing of a Certificate of Cancelation of a Limited Liability Company with
respect to OMI in accordance with the Limited Liability Company Act of the State
of Delaware and pay any fees required to be paid in connection with such filing.

6.    Amendment. This Agreement may not be amended without the approval of the
parties hereto and a majority in interest of the Class B Members.

7.    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the sole and entire agreement of the parties to this Agreement with respect to
the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. Notwithstanding anything
herein to the contrary, each Class B member of OMI is an intended third party
beneficiary of this Agreement.

8.    Headings. The headings in this Agreement are for reference only and will
not affect the interpretation of this Agreement.

9.    Governing Law. This Agreement and the rights and duties of the parties
hereto hereunder shall be governed by and construed and interpreted in
accordance with the laws of the state of Delaware, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

10.    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (W) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (X) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (Y) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (Z) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.



--------------------------------------------------------------------------------

11.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument. The signature of any party hereto to any
counterpart hereof shall be deemed a signature to, and may be appended to, any
other counterpart hereof. In the event that any signature to this Agreement or
any ancillary agreement is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Once signed, this Agreement may be
delivered by facsimile or “.pdf” format, and any reproduction of this Agreement
made by reliable means (e.g., photocopy, facsimile or portable document format)
is considered an original.

12.    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other parties shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by email or
overnight courier:

(a)    If to OMI or Oncor:

c/o Oncor Electric Delivery Company LLC

1616 Woodall Rodgers Freeway

Dallas, Texas 75202

Attention:    E. Allen Nye, Jr.

                    Kevin R. Fease

                    Michael L. Davitt

Email: allen.nye@oncor.com

            kevin.fease@oncor.com

            michael.davitt@oncor.com

with copies (which shall not constitute notice) to:

Jones Day

2727 N. Harwood Street

Dallas, Texas 75201

Attention:    Alain Dermarkar

Email:          adermarkar@jonesday.com

and

PatVillarealLaw PLLC

25 Highland Park Village

Suite 100869

Dallas, Texas 75205

Attention:    Patricia J. Villareal

Email:         Pat@patvillareallaw.com



--------------------------------------------------------------------------------

(b)    If to Purchaser or Sempra:

Sempra Energy

488 8th Avenue

San Diego, California 92101

Attention:    General Counsel

Email: MWyrsch@sempra.com

with copies (which shall not constitute notice) to:

White & Case LLP

Southeast Financial Center

200 South Biscayne Boulevard, Suite 4900

Miami, Florida 3131

Attention:    Thomas E Lauria

Email:          tlauria@whitecase.com

and

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020

Attention:    Gregory Pryor

                    Michael A. Deyong

Email: gpryor@whitecase.com

            michael.deyong@whitecase.com

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party: (a) upon actual receipt, if delivered personally; (b) three Business Days
after deposit in the mail, if sent by registered or certified mail; (c) upon
receipt if sent by email and received by 5:00 p.m. (Eastern Time), on a Business
Day (otherwise the next Business Day) (provided, that if given by email such
notice, request, instruction or other document shall be followed up within one
Business Day by dispatch pursuant to one of the other methods described herein);
or (d) on the next Business Day after deposit with an overnight courier, if sent
by an overnight courier.

13.    Assignment. This Agreement shall not be assignable by operation of law or
otherwise without the written consent of the non-assigning parties hereto. Any
purported assignment in violation of this Agreement is void.

14.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and



--------------------------------------------------------------------------------

enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the date first written above.

 

ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC By:  

/s/ Robert S. Shapard

  Name:   Robert S. Shapard                                            Title:  
Chief Executive Officer ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

/s/ Robert S. Shapard

  Name:   Robert S. Shapard                                            Title:  
Chief Executive Officer SEMPRA ENERGY By:  

 

  Name:   Title: ONCOR MANAGEMENT INVESTMENT LLC By:  

Oncor Electric Delivery Company LLC,

its Managing Member

  By:  

/s/ Robert S. Shapard                    

    Name:   Robert S. Shapard                         Title:  
Chief Executive Officer                    

 

[Signature Page to Interest Transfer Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the date first written above.

 

ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC By:  

 

  Name:     Title:   ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

 

  Name:     Title:   SEMPRA ENERGY By:  

/s/ Trevor I. Mihalik

  Name:   Trevor I. Mihalik   Title:   Senior Vice President, Controller and
Chief Accounting Officer ONCOR MANAGEMENT INVESTMENT LLC By:  

Oncor Electric Delivery Company LLC,

its Managing Member

  By:  

/s/ Robert S. Shapard

    Name:   Robert S. Shapard                         Title:  
Chief Executive Officer                    